Citation Nr: 0735748	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-06 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with spondylosis at L3-L4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to February 
1965 and from February 1991 to March 1991.  The veteran also 
served in the Reserves from 1975 to 1995.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current degenerative disc 
disease of the lumbar spine, with spondylosis at L3-4 is the 
result of his active service.  Specifically, during his 
August 2007 hearing, the veteran asserted that he had two 
injuries to his back during service; one while stationed in 
South Korea in 1964, and one while on active duty for 
training (ACDUTRA) and/or inactive duty for training 
(INACDUTRA) at Fort Smith, Arkansas in 1978.

Regarding the alleged injury to the back during the veteran's 
active duty in 1964, the veteran asserted that he fell 30 to 
35 feet while performing his water purification duties.  As a 
result of the fall, the veteran contends that he was 
transported to a military hospital south of Seoul, where he 
was hospitalized for two weeks.  The veteran stated he was 
treated at Ashcome Hospital in South Korea.  The veteran 
submitted a statement from a fellow veteran noting that he 
knew the appellant when he was injured, and stated that he 
remembered the appellant being transported to the Ashcome 
City hospital, where he was treated for two weeks.  

A request to the National Personnel Records Center (NPRC) 
revealed that the veteran's service medical and personnel 
records for his period of service from 1963 to 1965 were 
"apparently lost over the course of time."  However, the RO 
did not attempt to locate morning reports pertaining to the 
veteran's military unit, or reports directly from the Ashcome 
military hospital the veteran alleges to have been treated 
at.  As such, the RO should first contact the veteran and 
have the veteran relate, to the best of his ability, the 
dates within a 60 day period, of when he was treated for his 
back injury.  Then, the RO should provide the NPRC with the 
veteran's unit during the time period, and the dates the 
veteran alleged he was injured and request that the NPRC 
attempt to determine which hospital (private or military) 
located within proximity to the veteran's military unit's 
location in South Korea that most closely matches the name 
"Ashcome City."  The NPRC should then attempt to find any 
records pertaining to the treatment of the veteran during 
that timeframe.

Regarding the alleged injury in 1978, the veteran alleged 
that he injured his lower back during a two week training 
period.  During his hearing, he reported being treated at a 
field hospital in Fort Smith, Arkansas.  The veteran stated 
he was on bed rest for a couple of days, then transported to 
another hospital.  The veterans submitted a lay statement 
from a fellow veteran that witnessed the appellant's fall and 
helped transport him to the field hospital.  

The veteran's personnel file and forms detailing the dates of 
any ACDUTRA and/or INACDUTRA are not of record, and thus, the 
Board is unable to determine the specific dates the veteran 
served on ACDUTRA, or INACDUTRA.  In order to properly 
adjudicate the claim of service connection for a back problem 
related to the aforementioned injury, all periods of ACDUTRA 
and INACDUTRA should be verified.  Additionally, all medical 
records from the veteran's period of active service and 
ACDUTRA/INACDUTRA should be obtained.  

The veteran's available service medical records show that he 
was treated for low back pain and spinal tenderness in June 
1984, and that he was diagnosed with spondylosis during a 
June 1990 "over-40" examination.  Additionally, VA 
outpatient and private medical records show that the veteran 
currently has degenerative disc disease of the lumbar spine, 
with spondylosis at L3-4.  However, it is unclear from the 
record whether the veteran's current lower back condition is 
likely related to his in-service complaints of low back pain 
and diagnosis of spondylosis.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  Therefore, an 
examination should be obtained to resolve these issues.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and; 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  As the 
matter is being remanded, the RO should take the opportunity 
to ensure that the veteran has received proper notice.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the veteran 
with proper VCAA notice of the 
information and evidence necessary to 
establish a disability rating and an 
effective date, including; notice of what 
evidence, if any, the veteran is expected 
to obtain and submit, what evidence will 
be retrieved by the VA, and inform the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claim.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 C.F.R. 
§ 3.159.

2.  Contact the NPRC, the U. S. National 
Guard, or any other appropriate agency, 
to obtain the veteran's complete 
personnel file including a list the 
specific dates of the veteran's active 
duty, ACDUTRA, and INACDUTRA.  As the 
goal is to attempt to verify if the 
veteran was treated for an injury to the 
lower back during any period of active 
duty, ACDUTRA or INACDUTRA, all service 
medical records during his active 
military service, ACDUTRA and INACDUTRA 
should also be obtained and associated 
with the claims folder.  Records, if any, 
should be associated with the claims 
file.  If no service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  

3.  Contact the veteran and ask him to 
provide detailed information regarding 
the reported injury during service in 
Korea.  He should specifically identify 
the unit he was stationed with, and the 
dates, within a 60 day period, in which 
he alleges he was treated for his injury 
that occurred in South Korea.  Then the 
RO should contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, to attempt, to the 
best of its ability, to determine which 
hospital (civilian or private) was within 
proximity to the veteran's unit in South 
Korea.  The NPRC should then attempt to 
find hospital records pertaining to the 
treatment of the veteran.  The RO should 
also request that the NPRC furnish the 
morning reports for the 60 day period of 
time noted by the veteran. Records, if 
any, should be associated with the claims 
file.  If no records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.  

4.  After any available records are 
associated with the claims file, the 
veteran should be provided VA examination 
of the lower back.  The claims folder 
should be reviewed by the examiner prior 
to the examination of the veteran.  All 
indicated studies should be provided.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent chance) that the 
veteran's current low back condition is 
related to any aspect (including injury) 
of his period active duty, or 
ACDUTRA/INACDUTRA.  To assist the 
examiner in addressing this question, 
provide him/her with a list of all of the 
veteran's periods of ACDUTRA/INACDUTRA.  
Only service during active duty, ACDUTRA, 
or INACDUTRA should be noted.  Treatment 
during any other U.S. National Guard duty 
should not be considered.  A complete 
rationale for any and all opinions 
provided must be made.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

